DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-15, are objected to because of the following informalities:  Regarding claims 14-15; the claims are presented without proper numerical sequence whereas claim 13 is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Lofti 2007/0075816).
Regarding Claim 1; Lofti discloses an apparatus (as set forth by para. 0002) comprising: a band (150-Fig. 1) comprising a high thermally conductive material (whereas 150 is copper and constitutes a high thermally conductive material—as set forth by para. 0036) disposed at least partially around an inductor (130 I an inductor--as set forth by para.’s 0002 and 0016-- whereas 150 is atleast partially disposed around 130—as depicted by Fig.’s 1-2).
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 9 and 11-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Handy-2016/0203907).
Regarding Claim(s) 1-2; Handy discloses an apparatus (high frequency inductor filter cooling apparatus--abstract) comprising: a band comprising a relatively high thermally conductive material disposed at least partially around an inductor (as set forth by para.’s 0164-0166—whereas cooling jacket/inductor guide and key as constituted by 1610, 1620, optional heat sink-1640 and/or potting materials forms a band around the inductor-230; wherein the potting materials are disclosed to comprise a high thermal transfer coefficient relative to varying temperature changes of inductors having high operating temperatures—as set forth by para. 0168; and para. 0172 further disclosed the potting material includes an aluminum oxide or transition metal which constitutes relatively high thermal conductivity).  Except, Handy does not explicitly disclose a specific thermal conductivity of the high thermally conductive materials.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cooling jacket, heat sink and/or the transition metal of the potting material as copper so as to employ a high thermal conductivity while operating as a module with the inductor(s) at high temperatures with low impedance therebetween and while providing atleast some corrosion resistance—as suggested by para. 0168 and/or may be selectively chosen, as further suggested by para.’s 0176-0177 according to the amount of potting material, desired heat transfer rate, and the size of the inductor for enhance heat dissipation to the ambient environment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Note: ‘band’ alone does necessitate any particular material or function.

Regarding Claim 3; Handy discloses the apparatus of claim 1, wherein the high thermally conductive material comprises a non-metal (whereas the potting material comprises aluminum oxide is a relatively high thermally condcutive material—para.’s 0168, 0172).  Except, Handy does not explicitly disclose Aluminum nitride.  However,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Aluminum oxide as Aluminum nitride which otherwise provides higher thermal conductivity when selectively chosen without cost constraints, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4; Handy discloses the apparatus of claim 1, except, explicitly wherein the high thermal conductive material has a thermal conductive value greater than the thermal conductivity of the inductor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the transition metal of the potting material—0172 as copper, silver, gold, tungsten or Zinc since it was known in the art that each has a thermal conductivity and may be selectively chosen, as further suggested by para. 0176 according to the desired heat transfer rate, and the size of the inductor.

Regarding Claim 5; Handy discloses the apparatus of claim 1, wherein the band comprises individual bands disposed around each inductor of the inductor (as depicted by Fig. 16—whereas atleast 1630 denotes the potting material around separate conductors).    

Regarding Claim 6; Handy discloses the apparatus of claim 1, wherein a width of the band varies around the inductor (whereas 1620 comprises atleast two different widths and/or cross-sections at different portions thereof).  

Regarding Claim 9; Handy discloses the apparatus of claim 1, wherein a maximum width of the band is an overhang of a width of the inductor (whereas atleast 1622 or 1624 overhangs a width of the inductor).    

Regarding Claim 10; Handy discloses the apparatus of claim 1, wherein the band completely surrounds the inductor (as depicted by Fig. 16).  

Regarding Claim 11; Handy discloses the apparatus of claim 1, wherein the band makes direct contact with the inductor (as constituted by the potting material in contact with 230—as depicted by fig. 16).

Regarding Claim 12; Handy discloses the apparatus of claim 1, wherein the band improves placement of the inductor as part of an assembly (positioning via 1610 as part of system 1600— as set forth by para. 0164).  
Regarding Claim(s) 14; Handy discloses the apparatus of claim 1, except, explicitly wherein the high thermally conductive material has a thermal conductivity that is greater than 100 watts per meter per kelvin (W/mK).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the transition metal of the potting material—0172 as copper, silver, gold, tungsten or Zinc which constitutes a thermal conductivity greater than 100 watts per meter per kelvin (W/mK) since it was known in the art that each of the aforementioned materials characterize the asserted thermal conductivity attribute and is selectively chosen, as further suggested by para. 0176 according to the desired heat transfer rate, and the size of the inductor so as to increase cooling efficiency at reduced operating temperatures.

Regarding Claim 15; Handy discloses the apparatus of claim 1, except explicitly wherein the high thermally conductive material has a thermal conductivity that is greater than 200 watts per meter per kelvin (W/mK). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the transition metal of the potting material—0172 as copper, silver, or gold, which constitutes a thermal conductivity greater than 200 watts per meter per kelvin (W/mK) since it was known in the art that each of the aforementioned materials characterize the asserted thermal conductivity attribute and is selectively chosen, as further suggested by para. 0176 according to the desired heat transfer rate, and the size of the inductor so as to increase cooling efficiency at reduced operating temperatures.

Allowable Subject Matter
5.	Claims 7-8; are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7; the apparatus of claim 4, wherein a minimum width of the band is the minimum width to allow a thermal connection with one or more terminals of an integrated circuit die.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        
10